Citation Nr: 1236801	
Decision Date: 10/24/12    Archive Date: 11/05/12

DOCKET NO.  10-29 571	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an increased rating for low back syndrome (low back disability).  


ATTORNEY FOR THE BOARD

N. Lee, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1974 to April 1978.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision of the Department of Veterans Affairs Regional Office (RO) in St. Petersburg, Florida, that denied the benefit sought.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.

REMAND

The Veteran seeks a higher, i.e., compensable rating for his low back disability, which is currently evaluated as noncompensably disabling.  In support, he reports that the condition has worsened and is productive of pain and corresponding functional impairment.

A review of the claims folder shows that when the Veteran filed a claim for an increased rating in March 2004, he asserted that he was entitled to reinstatement of a 10 percent disability rating, which was initially awarded in a July 1978 rating decision, effective April 18, 1978, the day following the Veteran's discharge from active duty.  In his August 2009 notice of disagreement challenging the August 2009 rating decision on appeal, the Veteran essentially reiterated this contention.

The record shows that the Veteran's entitlement to a compensable rating for this disability was terminated.  The record also discloses that following a VA examination, the RO confirmed and continued the noncompensable rating, which has been in effect since June 1, 1983.

In an August 2004 rating decision, the RO denied the Veteran's claim for a higher rating because he again failed to report for the VA examination.  To date, however, the RO has not adjudicated his challenge to the propriety of the reduction of his rating from 10 percent to noncompensably disabling.  Therefore, as this issue is inextricably intertwined with his pending increased rating claim, on remand, the Board finds that the RO must adjdudicate in the first instance his challenge to the propriety of the reduction of his rating from 10 percent to noncompensably disabling prior to the Board's consideration of his increased rating claim.  As such, this case must be remanded. 

Accordingly, the case is REMANDED for the following action:

Adjudicate the Veteran's claim challenging the propriety of the reduction of his rating from 10 percent to noncompensably disabling.  Thereafter, after physically and/or constructively associating any pertinent, outstanding records with the claims folder and conducting any development deemed necessary, readjudicate the Veteran's claim of entitlement to a compensable rating for his low back disability.  If the benefit sought on appeal is not granted, the RO should issue a supplemental statement of the case (SSOC) and provide the Veteran the opportunity to respond.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

